Citation Nr: 1448598	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and a fellow serviceman


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Portland, Oregon Regional Office (RO) of the Department of Veterans' Affairs (VA).

In September 2014, a Board hearing was held before the undersigned; a transcript of the hearing is of record.    

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current bilateral hearing loss is reasonably shown to be related to acoustic trauma in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable disposition of the claim for service connection for bilateral hearing loss the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The evidence clearly indicates that the Veteran has a current hearing loss disability, as a March 2009 VA audiological evaluation done on behalf of VA showed Maryland CNC speech recognition scores of 92 percent in both ears.  Also, in the right ear, hearing thresholds were above 40 decibels at 3,000 and 4,000 hertz.  38 C.F.R. § 3.385.  Additionally, the Veteran is reasonably shown to have experienced acoustic trauma during service.  38 C.F.R. § 3.303; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Notably, his DD-214 indicates that he was a supply specialist and he has credibly testified that his active duty included quartermaster school, where he was trained to operate an arms room at the company level, training that involved distributing ammunition as needed at the firing range without the use of hearing protection.  Moreover, at the September 2014 Board hearing, the Veteran's fellow serviceman testified that he witnessed the Veteran experiencing significant acoustic trauma on the firing range during service.  

The evidence is somewhat conflicting as to whether the Veteran's current hearing loss is related to his acoustic trauma in service.  At the September 2014 Board hearing, the Veteran affirmatively testified that he did notice some hearing problems during service and that he had continued to experience these problems up until the present.  Also, at an April 16, 2009 VA examination, a VA otolaryngologist indicated that due to the asymmetry of the Veteran's hearing loss and the uncertainty regarding its onset, he had ordered a CT scan to rule out a retrocochlear lesion.  The physician noted that as the Veteran had significant in-service acoustic trauma, and did not have any significant post-service acoustic trauma, a negative CT scan would certainly bring into question the military causing his hearing loss.  Then, the subsequent April 22, 2009 CT scan report showed no evidence of cerebellopontine angle cistern mass and indicated that small intracanalicular schwannomas could not be excluded.   Thus, although the small schwannomas could not be excluded, given that none were affirmatively discovered, and resolving reasonable doubt in the Veteran's favor, the scan results are considered negative.  38 C.F.R. § 3.102.  Accordingly, both the Veteran's testimony and the April 2009 VA examiner's opinion provide some support for a finding that the Veteran's current hearing loss is a result of the acoustic trauma in service.  

On the other hand, the service treatment records show that hearing testing was within normal limits at both entrance and separation.   Also, in a September 2009 medical opinion provided on behalf of VA, a private audiologist found that given that the onset of the Veteran's hearing loss was reported to be decades after service; given that hearing evaluations at entrance and separation were within normal limits; and given that no significant threshold shifts were noted at the time of separation, the Veteran's current hearing loss was less likely than not caused by or a result of military service.  However, in making this finding, the audiologist indicated that she did not have available results of the CT scan.  

Considering the above evidence concerning the potential nexus between acoustic trauma in service and current hearing loss disability in total, the Board finds that it is at least equally balanced.  In this regard, while hearing testing during service did not indicate hearing loss, the Veteran has testified that he experienced such loss during service and continuity of this symptomatology thereafter.  He is competent to make this report.  Similarly, while the April 2009 VA examiner's opinion provides only moderate support for a relationship between the current hearing loss and acoustic trauma during service, the September 2009 audiologist's opinion is similarly limited as it did not include review of the CT scan ordered by the April 2009 VA examiner.  Thus, as the evidence is at least in equipoise, the benefit of the doubt is afforded to the Veteran and a nexus between current bilateral hearing loss and acoustic trauma is also established.  Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilbert, 1 Vet. App. 49 (1990).   Accordingly, as all elements of the claim have been established, service connection for bilateral hearing loss is warranted.  38 C.F.R. § 3.303, 3.385; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
  

ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

The service treatment records show that the Veteran's lower extremities were found to be normal at entrance into service, with no right knee pathology noted.  They also show that he injured his knee in October 1965.  The Veteran has testified that this injury occurred during simulated combat training and this account has been corroborated by the testimony of a fellow serviceman.  The Veteran was directed to hit the ground in prone position and do a low crawl but when he hit the ground his right knee hit an embedded boulder.  At the time, a physical examination showed questionable decreased integrity of the medial collateral ligaments with slight crepitus.  The initial diagnosis was ligamentous trauma to the right knee and after a negative X-ray, the diagnosis was chondromalacia, right knee.  The Veteran was given a physical profile of no running or jumping.  At his September 2014 Board hearing, the Veteran testified that his knee had continued to bother him ever since the October 1965 injury.  

The Veteran has also reported that he had right knee surgery at Good Samaritan Hospital in Corvallis, Oregon in approximately 1992, along with care prior to the surgery from the Corvallis Clinic.  In May 2011, he was afforded a VA examination.  The examiner opined that the Veteran's current right knee problems were not caused by or a result of active service knee complaints.  The examiner noted that there was no operative report or treatment records pertaining to the knee surgery in the 1990s and that he was unable to connect the Veteran's reported problems of locking at that time to the Veteran's military service.  The Board notes, however, that it does not appear that the VA examiner reviewed the service treatment records, as no mention of these records is noted in the examination report.  Instead, the examiner simply refers to the Veteran's current account of the injury.  Also, it does not appear that either VA or the Veteran has attempted to obtain records of the surgery and preceding outpatient treatment from Good Samaritan Hospital and the Corvallis Clinic.  Consequently, given the potential for review of these outstanding records (if available) and given the apparent lack of review of the pertinent service treatment records, the May 2011 VA examination is not adequate.  Accordingly, on remand the Veteran should be scheduled for a new VA examination to assess the likely etiology of his current right knee disability.  Prior to arranging for the VA examination, the AOJ, after obtaining appropriate releases from the Veteran, should attempt to obtain records pertaining to the right knee surgery at Good Samaritan Hospital in approximately 1992 and records of the treatment and evaluation preceding the knee surgery from the Corvallis Clinic.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate releases from the Veteran, attempt to obtain records pertaining to the right knee surgery at Good Samaritan Hospital (i.e. Good Samaritan Regional Medical Center) in Corvallis, Oregon in approximately 1992 and records of the treatment and evaluation preceding the knee surgery from the Corvallis Clinic.  

Also, ask the Veteran to identify any additional sources of treatment or evaluation he has received for right knee disability since service and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

2.  Thereafter, arrange for an appropriate VA examination of the Veteran's knee.  Any indicated tests should be performed.  

The examiner should identify all current right knee disorders found to be present.
 
The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.   This review should include the service treatment records, including the October 1965 progress notes following the right knee injury; any records obtained by the AOJ pertaining to the right knee surgery the Veteran underwent in approximately 1992; any other post-service records of treatment or evaluation of right knee problems; the May 2011 VA examination report; the September 2014 Board hearing testimony pertaining to the right knee; and any other information deemed pertinent.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or greater) that any current right knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the right knee injury in service. 

The examiner should explain the rationale for the opinion given.

3.  Review the examination report and medical opinion to ensure that it is in compliance with the remand instructions.  If not, take appropriate corrective action.  

4.  Finally, readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


